         Case 1:19-cv-06704-PGG Document 9 Filed 07/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINION CAPITAL LLC,

                              Plaintiff,
                                                              AMENDED ORDER
             v.                                               TO SHOW CAUSE

SHIFTPIXY, INC.,                                               19 Civ. 6704 (PGG)

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the July 18, 2019 Order to Show Cause (Dkt. No. 4)

is amended as follows:

   •     Defendant’s opposition is to be served and filed by August 1, 2019;

   •     Plaintiff’s reply, if any, is to be served and filed by August 5, 2019;

   •     The show cause hearing will take place on Thursday, August 8, 2019 at 4:00 p.m. in

         in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

         Square, New York, New York.

Dated: New York, New York
       July 26, 2019
